Citation Nr: 0504870	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  96-48 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by joint pain, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a disorder 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by a skin rash of the lower extremities, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by headaches, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disorder 
manifested by memory loss, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for an upper 
respiratory disorder, to include as due to an undiagnosed 
illness.

8.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In attachments to a July 1996 notice of disagreement (NOD) 
with an April 1996 rating decision, the veteran, in pertinent 
part, claimed service connection for disorder's manifested by 
headaches, joint pains, fatigue, skin rash on both legs, 
muscle pains, respiratory disability, sleep disturbance, and 
cardiovascular disease (heart and hypertension) due to what 
he described as having been exposed to a "hazardous 
environment" in the Persian Gulf.  Service personnel records 
reflect the veteran was awarded the Southwest Asian Medal 
with two Bronze stars and the Sea Service Deployment Ribbon.  
In an October 1997 rating decision issued in November 1997, 
the RO, in pertinent part, denied service connection for 
joint pain, fatigue, skin rash, headaches, upper respiratory 
distress, sleep disturbance and memory lapses due to 
undiagnosed illnesses (as not well grounded).  In a VA Form 
21-4138, received in June 1998, the veteran stated that he 
disagreed with, among others, the RO's denial of issue 14, 
service connection for joint pain, fatigue, skin rash, 
headaches, upper respiratory distress, sleep disturbance, and 
memory lapses due to undiagnosed illnesses.  In a March 1999 
rating decision, the RO denied the veteran's TDIU claim.

In July 2000, the Board remanded this issue, which have been 
recharacterized as issues 1 through 7 above for the issuance 
of a statement of the case (SOC) under the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999).  In an October 
1999 VA Form 9, the veteran claimed special monthly 
compensation for the loss of use of his feet and service 
connection for depression (apparently as secondary to his 
multiple service-connected disabilities).  Additional 
appellate consideration of a TDIU (issue 8 above) was 
deferred as inextricably intertwined with these claims.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board notes that the veteran's claims for special monthly 
compensation for the loss of use of his feet and service 
connection for depression have yet to be adjudicated and 
again are referred to the RO for appropriate action.

In April 2004, the veteran and his parents testified at a 
Central Office (CO) hearing before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the file.  The veteran clarified that only the above 
listed issues remain on appeal.  At his hearing, the veteran 
reiterated his request for service connection for trembling 
of his hands to include as due to an undiagnosed illness and 
cardiovascular disease to include as secondary to his 
service-connected hypertension.  These issues also are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War, receiving the 
Southwest Asia Service Medal and the Sea Service Deployment 
Ribbon.

3.  The veteran's symptoms of fatigue have been diagnosed as 
chronic fatigue syndrome, which has been determined to be a 
medically unexplained chronic multisymptom illness.

4.  The veteran's reported symptoms of sleep disturbance have 
been diagnosed as sleep apnea.

5.  The veteran's symptoms of joint pain have been diagnosed 
as fibromyalgia, which has been determined to be a medically 
unexplained chronic multisymptom illness.

6.  The veteran's reported symptoms of headaches have been 
diagnosed as migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic fatigue syndrome (CFS), claimed as a disorder 
manifested by fatigue due to an undiagnosed illness, have 
been met.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 
1111, 1112, 1117, 1118, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.317 (2004).

2.  Service connection for sleep disturbance as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).

3.  The criteria for entitlement to service connection for 
fibromyalgia, claimed as a disorder manifested by joint and 
muscle pain due to an undiagnosed illness, have been met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1111, 1112, 1117, 
1118, 1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2004).

4.  Service connection for a disorder manifested by headaches 
as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) were enacted and 
became effective.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (now 
codified at 38 U.S.C.A. §§ 1117, 1118 (West 2002)).  The VCAA 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  VA is not required, however, to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, CFS, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  These 
changes became effective March 1, 2002, and they are 
favorable to the resolution of two of the veteran's claims.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (codified at 38 U.S.C.A. 
§§ 1117, 1118).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5103A (West 2002).  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claims.  The veteran indicated that he has 
been treated mostly by VA since his discharge from service 
and VA treatment records have been associated with the file.  
VA examinations were provided in February and December 1996 
and in December 1998. 

Under these circumstances, the Board finds that the VCAA does 
not mandate scheduling another examination for the service-
connection disabilities discussed in this decision.  
Collectively, in an August 1996 duty to assist letter, a May 
2003 statement of the case (SOC), a June 2003 VCAA letter, 
and a January 2004 duty to assist letter, the RO advised the 
veteran of what must be shown for service connection, 
notified him of the new duty to assist provisions of the 
VCAA, what VA would do and had done, and what he should do, 
and gave him an opportunity to provide any additional 
comments or supporting information.  The veteran and his 
parents testified at an April 2004 CO hearing, where they 
presented additional argument and evidence.  Thus, the Board 
finds that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claims discussed herein.  This is particularly so 
in light of the facts that the veteran has been diagnosed 
with sleep apnea, migraine headaches, CFS and fibromyalgia.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service medical 
records, lay statements and testimony, and VA treatment and 
examination reports, which evaluate the status of the 
veteran's health, are adequate for determining whether 
service connection for the claimed disorders is warranted.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in July 1996.  In an August 1996 duty to assist 
letter, the RO notified the veteran of what must be shown for 
service connection due to an undiagnosed illness.  
Thereafter, in an October 1997 rating decision, the RO denied 
the appellant's claims due to undiagnosed illnesses, prior to 
the enactment of the VCAA.  Only after the October 1997 
rating action (issued in November 1997) was promulgated, in 
letters dated in June 2003 and January 2004 and a May 2003 
SOC, did the RO provide initial notice of the provisions of 
the VCAA and more fully advise the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence had, or would be, obtained by 
VA, and the need for the claimant to let VA know of any other 
evidence or information that would support his claim.  In the 
June 2003 letter, the RO also indicated that it would be glad 
to assist the veteran in getting evidence but that it was his 
responsibility to make sure VA received it.  In a May 2003 
SOC and the June 2003 VCAA letter, the RO gave notice to the 
appellant regarding what information and evidence had been 
submitted and considered.  In various letters and an SOC, VA 
also informed the appellant of what information and evidence 
is needed to substantiate his claims and what information he 
needed to submit and what VA would do.  In a January 2004 
letter certifying the appeal to the Board, the RO gave the 
appellant an additional 90 days to submit additional 
evidence.  The veteran and his parents testified at an April 
2004 CO hearing, where they were allowed to make any comment 
they wished.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant and 
an SOC, the VA informed him of what information he needed to 
establish entitlement to service connection as due to an 
undiagnosed illness, that he should send in information 
describing additional evidence or the evidence itself.  While 
the notice VA provided to the appellant in June 2003 was not 
given prior to the initial AOJ adjudication of the claims, 
the notice was provided by VA prior to the transfer of the 
appellant's case to the Board and the content of the notice 
and various duty to assist letters, along with the SOC, 
generally complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  In April 2004, the veteran testified at an CO 
hearing.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters and an SOC, VA satisfied the fourth element of the 
notice requirements.  Even though the May 2003 SOC did not 
provide the regulations implementing the provisions of the 
VCAA, since the only two issues both addressed and denied in 
this decision have been related by medical evidence to known 
clinical diagnoses, sleep apnea and migraine headaches, VA is 
not required to comply with the notice and duty to assist 
provisions of the VCAA where there is no legal basis for the 
claim as service connection for such symptomatology as due to 
undiagnosed illnesses is not warranted.  38 C.F.R. 
§ 3.317(a)(ii) (2004); VAPOGCPREC 5-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  Moreover, in light 
of the Board's conclusion that service connection for 
disorders manifested by fatigue and joint pain is warranted, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating these claims.  This is so because 
the Board is taking action favorable to the appellant and 
granting service connection for CFS and fibromyalgia, and 
these decisions pose no risk of prejudice to the appellant.  
See, e.g., Bernard, 4 Vet. App. at 394; VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).


Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2004); see also 67 Fed. Reg. 78,979-80 (Dec. 27, 
2002) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2004)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia in 1990 and 1991, 
making him a Persian Gulf veteran.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Fibromyalgia and CFS

Here, the veteran admits, and the medical evidence confirms, 
that he has been diagnosed with fibromyalgia and CFS.  After 
a careful review of the evidence, the Board concludes that 
service connection is warranted for fibromyalgia and CFS, 
previously claimed as disorders manifested by joint pain and 
fatigue, to include as due to an undiagnosed illness.  In 
this regard, while the veteran's service medical records are 
negative for any diagnoses of CFS or fibromyalgia, there are 
several entries showing complaints of, and treatment for, 
fatigue and various musculoskeletal disorders.  

A December 1996 VA examiner diagnosed the veteran with 
chronic fatigue and noted the veteran's complaints of joint 
pain.  VA treatment records show that the veteran was 
diagnosed with CFS in February 1998 and reflect continuing 
diagnoses of myalgias and fibromyalgia from February 1998 
onward.

Based on the evidence, the veteran, who is a Persian Gulf 
veteran, has been found to have two "medically unexplained 
chronic multisymptom illness[es]."  38 U.S.C.A. § 1117.  
Fibromyalgia and CFS were diagnosed in February 1998, a 
little more than two years after the veteran's Gulf War 
service.  According to the applicable rating criteria, 
symptoms controlled by continuous medication warrant a 10 
percent evaluation for fibromyalgia 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2004) and for CFS under 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2004), respectively.  The VA 
outpatient treatment record reflect a diagnosis of Raynaud's 
phenomena and continuing medication to relieve the symptoms 
caused by these disabilities, particularly chronic pain.  The 
veteran also uses a wheelchair and TENS unit to ameliorate 
his symptoms.  Thus, the Board is satisfied that CFS and 
fibromyalgia, individually, have manifested to a degree of 10 
percent or more prior to December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).

Both CFS and fibromyalgia, by history and physical 
examination, constitute multisymptom illnesses that are 
defined by a cluster of signs or symptoms and as such meet 
the criteria as undiagnosed illnesses due to the veteran's 
Gulf War Service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Thus, resolving all reasonable doubt in favor of the veteran, 
service connection for CFS and fibromyalgia is granted.

Disorders Manifested by Sleep Disturbance and Headaches as 
Due to Undiagnosed Illnesses

The Board notes that the controlling regulation provides that 
compensation is payable only for illnesses which"[b]y 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(ii).  

The veteran admits, and the medical evidence confirms, that 
he has been diagnosed with sleep apnea and migraine 
headaches.  Since his sleep disturbance and headaches have 
been related to known clinical diagnoses, service connection 
for such symptomatology as due to undiagnosed illnesses is 
not warranted.  38 C.F.R. § 3.317(a)(ii).  Therefore, the 
preponderance of the evidence is against the veteran's 
claims.  The evidence is not in relative equipoise and thus, 
the veteran may not be afforded the benefit of the doubt and 
his claims must be denied.  See 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for fibromyalgia as due to an undiagnosed 
illness, is granted.  

Service connection for CFS as due to an undiagnosed illness, 
is granted.  

Service connection for a disorder manifested by sleep 
disturbance as due to an undiagnosed illness, is denied.

Service connection for a disorder manifested by headaches as 
due to an undiagnosed illness, is denied.


REMAND

The Board must remand the case for compliance with the notice 
and duty to assist requirements of the VCAA and 
readjudication of the veteran's claims in light of the 
evidence received since the April 2003 SOC regarding the 
service-connection issues and the June 2003 supplemental 
statement of the case (SSOC) on the TDIU issue.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102 and 3.159 (2004).  



Sleep Apnea and Migraine Headaches

As noted above, service connection is not warranted for sleep 
apnea or migraine headaches as due to an undiagnosed illness.  
In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Skin Rash, Memory Loss, and Upper Respiratory Disorder

At the May 2004 CO hearing, the veteran specifically asked 
that he be considered for service connection on a direct 
basis and under 38 C.F.R. § 3.317 as due to undiagnosed 
illnesses.  Service medical records show treatment for a skin 
rash on the lower extremities (July and August 1981 and 
October 1991), upper respiratory infections (November 1980 
and May 1991), rule out rhinitis (March 1987), and headaches 
(October 1986 and December 1981).  On the medical history 
portion of the veteran's December 1995 ionizing radiation 
work physical examination report the examiner noted that the 
veteran had headaches associated with poorly controlled 
hypertension, a history of sinusitis, and difficulty sleeping 
secondary to pain of bursitis and stressors associated with 
family illness and change of wife.  At a December 1996 VA 
examination, the veteran complained of insomnia due to pain 
related to his service-connected shoulder and foot 
disabilities.  The examiner noted discoloration on the 
veteran's lower legs which he attributed to a pruritic skin 
rash.  The December 1996 examiner diagnosed the veteran with 
memory lapses and headaches.  A December 1999 sleep study 
resulted in a diagnosis of sleep apnea.  VA treatment records 
show treatment for headaches beginning in June 1997 and a 
diagnosis of migraine headaches in July 2001 and later.  The 
veteran testified that he still has a rash on his lower legs, 
which shows up as discoloration; that he experiences 
headaches, severe night sweats and gaps of memory where he 
would forget right in midstream what was being said to him; 
and that no physician has provided a nexus opinion 
attributing his claimed disabilities to his service in the 
Persian Gulf.  

The Board notes that the duty to assist includes obtaining 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
At various times, the veteran has indicated that he has been 
treated by VA at Mobile and Birmingham.  The record contains 
VA treatment records from Biloxi dated from January 1996 to 
February 1998 and from Birmingham dated from March 2000 to 
March 2003.  On remand, the RO should obtain any missing 
treatment records for the veteran from January 1996 to the 
present.  Although the veteran was examined within one year 
of his discharge from service, in February and December 1996, 
the second examiner did not appear to have any medical 
records to review to enable him to offer a nexus opinion.  On 
remand, the veteran should be afforded examinations by 
appropriate examiners to determine the nature, onset and 
etiology of the veteran's sleep apnea, migraine headaches, 
and any skin rash, memory loss or upper respiratory disorder 
found.  Moreover, the RO should furnish the veteran with the 
regulations implementing the notice and duty to assist 
provisions of the VCAA and any revisions to the regulations 
governing undiagnosed illnesses issued following the 
enactment of the VEBEA.

TDIU

The veteran also seeks a TDIU.  In order to establish 
entitlement to a TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002, 2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that, based on a June 1997 VA vocational 
rehabilitation assessment, in August 1998, it was determined 
that the veteran was not a viable candidate for vocational 
rehabilitation training.  The Board observes that the RO did 
not advise the veteran that a total disability rating may 
also be assigned on an extra-schedular basis, under the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  At the time of his CO hearing, the veteran 
indicated that his job performance was considered 
unsatisfactory and that he expected to be let go because of 
it.  

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The 
veteran currently is service connected for the following 
disabilities: hypertension (20 percent); bilateral heel spurs 
with left Achilles tendonitis (20 percent), minimal 
degenerative changes of the lumbar spine (10 percent), 
bursitis of both knees (10 percent each), bursitis of both 
shoulders (10 percent each); and intercostal muscle injury of 
the left sixth and seventh ribs (zero percent).  Since the 
initial ratings were assigned, the procedures for rating 
limitation of flexion and extension of the leg (VAOPGCPREC 9-
2004) and the schedular criteria for rating muscle and spine 
disorders (38 C.F.R. §§ 4.71a and 4.73 (2004)) have changed 
and the veteran has been awarded service connection for CFS 
and fibromyalgia.  The veteran was last examined in December 
1998.  The Board observes that no examiner has been asked to 
render an opinion as to the overall effect of the veteran's 
service-connected disabilities together on the veteran's 
ability to obtain and retain employment.  On remand, 
orthopedic/neurologic, muscle and hypertension examinations 
should be performed to ascertain the nature and extent of the 
veteran's current service-connected disabilities.  Clinical 
findings must be reported in detail, including measurement of 
range of motion, limitation of function, and pain.  The RO 
found that the veteran's claim was received on June 1998, 
thus both the former and current criteria of rating disorders 
of the spine should be considered.  Should any of the 
veteran's other service-connection claims be granted, the 
nature and extent of such disorders must be considered by the 
examiner(s) in rendering an opinion as to the overall effect 
on employment.

Finally, the Board observes that the veteran's service-
connection claims for trembling of his hands (to include as 
due to an undiagnosed illness) and for cardiovascular disease 
(to include as secondary to his service-connected 
hypertension) and for depression (to include as secondary to 
his service-connected shoulder, knee, and foot disabilities) 
are so closely tied with the issue of entitlement to a TDIU, 
that a final decision on this latter issue cannot be rendered 
until a decision on the service-connection issues has been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for 
undiagnosed illnesses, both on a direct 
basis under 38 C.F.R. § 3.303 and a 
presumptive basis under 38 C.F.R. 
§ 3.317(undiagnosed illness); (2) of the 
differences between an undiagnosed 
illness and a diagnosed illness and the 
nuances of Persian Gulf claims; (3) 
inform him that a total disability rating 
may also be assigned on an extra-
schedular basis, under the procedures set 
forth in 38 C.F.R. § 4.16(b), for 
veterans who are unemployable by reason 
of service-connected disabilities, but 
who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), and, in 
the latter case, (4) inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
TDIU claim, (b) that VA will seek to 
provide, and (c) that the claimant is 
expected to provide if the provisions of 
38 C.F.R. § 4.16(b) are used; and (5) 
request or tell him to provide any 
evidence in his possession that pertains 
to his service-connection and TDIU 
claims.  The RO must also discuss the 
applicability of the holding in Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) to the veteran's service-connection 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him from 
January 1996 to the present for his 
service-connected disabilities, sleep 
apnea, migraine headaches, and for 
claimed skin rash of the lower 
extremities, memory loss, trembling of 
his hands, cardiovascular disease, upper 
respiratory, and psychiatric disorders to 
include depression.  The RO should 
attempt to obtain records from the health 
care provider(s) he identifies, to 
include any missing records from the VA 
Medical Centers in Biloxi, Mississippi, 
and Mobile and Birmingham, Alabama, in 
particular Birmingham VA records prior to 
March 2000 and after March 2003.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations by an 
appropriate physician(s) to determine the 
nature and extent of all pathology, which 
may be present, pertaining to sleep 
disturbance (diagnosed as sleep apnea), 
headaches (diagnosed as migraine 
headaches), memory loss, skin rash of the 
lower extremities, and/or a respiratory 
disorder.  The claims file must be made 
available to the examiner(s) prior to 
examination, and the examiner(s) should 
so indicate in the report that the claims 
file was reviewed.  The purpose of the 
examinations should be to identify all 
signs of sleep disturbance, headaches, 
memory loss, skin rash of the lower 
extremities, and/or an upper respiratory 
disorder, which the veteran claims to 
experience on a chronic basis as a result 
of service, in particular his Persian 
Gulf War service.  A complete history, 
which includes the time of initial onset 
and the frequency and duration of his 
symptomatology, should be elicited from 
the veteran.  All specialized testing 
should be completed as deemed necessary 
by the examiner(s) (to include a 
psychiatric examination, if necessary).  

After reviewing the claims file, 
eliciting a history of the disorder(s) 
and examining the veteran, the 
examiner(s) should expressly state an 
opinion as to whether the claimed 
disorder (skin rash of the lower 
extremities, memory loss or upper 
respiratory disorder) is attributable to 
a known clinical diagnosis (for example, 
a psychiatric disorder).  For sleep 
apnea, migraine headaches, and any skin 
rash of the lower extremities, memory 
loss or respiratory disorder, which is 
attributable to a known diagnosis, the 
examiner(s) should offer an opinion as to 
the most probable etiology and date of 
onset of any disorder that is diagnosed 
and whether it is at least as likely as 
not (50 percent or more probability) that 
the diagnosed disorder is (1) 
etiologically related to his military 
service, (2) proximately due to, or was 
aggravated (worsened) by, one of the 
veteran's service-connected disabilities 
(hypertension, bilateral heel spurs with 
left Achilles tendonitis, degenerative 
changes of the lumbar spine, bursitis of 
both knees and shoulders; and an 
intercostal muscle injury of the left 
sixth and seventh ribs), or (3) was 
caused by a supervening condition or 
event after December 1995.  For any skin 
rash of the lower extremities, memory 
loss or respiratory disorder, which is 
not attributable to a known diagnosis, 
the findings should reflect all objective 
indications of chronic disability to 
include either objective medical evidence 
perceptible to a physician or other, non-
medical indicators that are capable of 
independent verification.  38 C.F.R. § 
3.317(a)(2) (2004).  Finally, the 
examiner should express an opinion as to 
whether the veteran's skin rash of the 
lower extremities, memory loss or 
respiratory disorder is "chronic" (as 
having existed for 6 months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a 6-
month period) or was caused by a 
supervening condition or event after 
December 1995.

4.  After completion of 1, 2 and 3 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded muscle, 
cardiovascular, foot, 
orthopedic/neurologic, and internal 
medicine examinations to determine the 
nature and extent of the veteran's 
service-connected residuals of an 
intercostal muscle injury of the left 
sixth and seventh ribs, hypertension, 
bilateral heel spurs with left Achilles 
tendonitis, degenerative changes of the 
lumbar spine, bursitis of both knees and 
shoulders, fibromyalgia and CFS.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination, nerve 
conduction studies and range of motion 
studies expressed in degrees.

First, the muscle examiner should 
determine the nature and extent of the 
veteran's residuals of an intercostal 
muscle injury of the left sixth and 
seventh ribs.  Tests of strength, 
endurance or coordinated movements 
comparing the corresponding muscles of 
the uninjured side with the injured side 
should be done.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic/muscle examiner 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The orthopedic/muscle examiner should 
specify any anatomical damage, identify 
the muscle groups involved, and describe 
any functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance and whether muscles swell and 
harden abnormally in contraction.  The 
muscle examiner should indicate whether 
there is evidence of fatigue-like pain, 
impairment of coordination and 
uncertainty of movement, fascial defect, 
atrophy, impaired tonus, loss of fascia 
or muscle substance and whether there is 
normal firm resistance of muscles or loss 
of power, weakness or lowered threshold 
of fatigue when compared to the sound 
side.  

Second, the cardiovascular examiner 
should determine the nature and extent of 
his service-connected hypertension and 
any other heart disorder found.  All 
indicated tests or studies deemed 
necessary should be done to include 
objective measurements of the level of 
physical activity, expressed numerically 
in METs at which cardiac symptoms develop 
(generally measured by means of a 
treadmill test).  The examiner should 
identify any heart disorder found and 
indicate whether the veteran has 
hypertensive vascular disease or whether 
his hypertension is due to an underlying 
heart disorder, such as, aortic 
insufficiency or hyperthyroidism.  The 
examiner should provide or estimate 
measurements of the level of physical 
activity, expressed numerically in METs 
at which cardiac symptoms develop and/or 
indicate when there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram (ECG), Echocardiogram, 
or X-ray.  The examiner should give 
detailed clinical findings and clearly 
outline the rationale for any opinion 
expressed.

Third, the foot examiner should determine 
the nature and extent of the veteran's 
bilateral heel spurs with left Achilles 
tendonitis.  If range of motion studies 
demonstrate any limitation of motion, the 
foot examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The foot examiner should 
specify any anatomical damage, identify 
the muscle groups involved, and describe 
any functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The foot examiner should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the foot examiner 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The foot examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The foot examiner also 
should indicate whether there is evidence 
of (1) marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, which is not improved by 
orthopedic shoes; or (2) marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; or (3) is 
similar to a foot injury and the severity 
of the disorder (slight, moderate, 
moderately severe, or severe).  

Fourth, the veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of his bursitis of both 
knees and shoulders and orthopedic and
neurologic examinations to determine the 
nature and extent of the veteran's 
fibromyalgia and low back (degenerative 
changes of the lumbar spine) disability.  
If range of motion studies demonstrate 
any limitation of motion, the examiner(s) 
should discuss whether the limitation may 
be objectively confirmed by findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
The examiner(s) should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  In addition, 
the examiner(s) should provide an opinion 
as to the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use.  The 
orthopedic examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected shoulder and knee disabilities, 
indicate the presence of arthritis, and 
whether his knee disabilities are 
characterized by recurrent subluxation or 
lateral instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.  

The orthopedic/neurologic examiners 
should indicate whether the veteran's 
fibromyalgia is manifested by widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms; 
depression, anxiety, or Raynaud's-like 
symptoms, that: (1) are constant, or 
nearly so, and refractory to therapy; (2) 
are episodic, with exacerbations often 
precipitated by environmental or  
emotional stress or by overexertion, but 
that are present more than one-third of 
the time; or (3) requires continuous 
medication for control.

With regard to the lumbar spine, the 
examiner(s) also should indicate whether 
there is unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  

If the veteran has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Fifth, the internal medicine examiner 
should determine the nature and extent of 
the veteran's chronic fatigue syndrome 
(CFS).  The examiner should indicate 
whether the veteran's CFS: (1) is 
manifested by debilitating fatigue, 
impairments (such as inability to 
concentrate, forgetfulness, confusion), 
or a combination of other signs and 
symptoms; (2) is nearly constant; (3) 
restricts routine daily activities 
(almost completely and which may 
occasionally preclude self-care, to less 
than 25 percent, 50 percent, or to 50 to 
75 percent of the pre-illness level), (4) 
waxes and wanes, resulting in periods of 
incapacitation of (at least one week but 
less than two, two but less than four, 
four but less than six, or six weeks 
total duration per year), or (5) symptoms 
are controlled by continuous medication.

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities, 
to include any new service-connected 
disabilities, and render an opinion as to 
the overall effect of these disabilities 
together, without consideration of any 
nonservice-connected disabilities or his 
age on the veteran's ability to obtain 
and retain employment.  The examiners 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
service-connection and TDIU claims, 
including review of any additional 
evidence obtained on remand.  In 
particular, a review of the ratings for 
the veteran's service-connection 
disabilities should include consideration 
of applicable diagnostic codes under 38 
C.F.R. §§ 4.71a, 4.73, 4.88b, 4.104, 
(2004), including Diagnostic Codes 5201, 
5019, 5024, 5025, 5257, 5260, 5261, 5262, 
5237, 5242, 6354, 7007 and 7101 and 
former Diagnostic Codes 5292, 5293 and 
5295; and the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal 
including 38 C.F.R. § 4.16(b) and the 
regulations implementing the VCAA and the 
VEBEA, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


